693 F.2d 55
Donna J. SCHMIEGE et al., Plaintiffs-Appellees,v.SECRETARY OF AGRICULTURE OF THE UNITED STATES, et al.,Defendant-Appellant.
No. 82-1985.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 10, 1982.Decided Nov. 22, 1982.

J. Paul McGrath, Asst. Atty. Gen., Washington, D.C., James M. Rosenbaum, U.S. Atty., Minneapolis, Minn., Leonard Schaitman, Nicholas S. Zeppos, Attys., Appellate Staff, Civ. Div., Dept. of Justice, Washington, D.C., for defendant-appellant, John Block.
Ann C. Cofell, Mid-Minnesota Legal Assistance, St. Cloud, Minn., Eric Janus, Minneapolis, Minn., for plaintiffs-appellees.
Before ARNOLD, Circuit Judge, HENLEY, Senior Circuit Judge, and DUMBAULD,* Senior District Judge.
PER CURIAM.


1
This appeal involved the method to be employed by the Secretary of Agriculture in computing food stamp benefits.  The appellees' benefits would be reduced by the Secretary's method of computation.  Counsel for the Secretary requested a speedy disposition of the case so that by December 1 payments may be put into effect in accordance with this Court's determination.


2
Accordingly, we affirm the order of the District Court, and set forth the following concise statement of our reasons for so holding.


3
The Food Stamp program has been in effect since 1964 to enable "low-income households to purchase a nutritionally adequate diet."    7 U.S.C. Sec. 2011.  In 1980 Congress passed the Home Energy Assistance Act (as Title III of the Crude Oil Windfall Profit Tax Act of April 2, 1980, 94 Stat. 229, 42 U.S.C. Sec. 8621 et seq.) to assist low income families to meet the rising costs of energy for home use.


4
The framers of the energy legislation intended that food stamp benefits should not be diminished by reason of energy payments (even when paid directly to the energy supplier).  The Conference Report accompanying the Act of April 2, 1980, explained:


5
6.   The conference agreement requires that fuel assistance payments or allowances provided under this title will not be considered income or resources of an eligible household for any purpose under a Federal or State law.  The conferees wish to emphasize that this provision applies regardless of whether the fuel assistance is paid directly to the household or to the supplier of energy to the household.  Thus, under any law, such as the Food Stamp Act of 1977, which provides that benefits may depend on the expenditures of the household for fuel, any portion of these expenditures which may be paid by the fuel assistance program authorized in this conference agreement will not be considered a resource available to this household even if the payment is made directly to the energy supplier.  Thus, under such a law, benefits will be computed as if the total cost of the fuel, including the amount of assistance provided, had been paid by the household.


6
H.R.Conf.Rep.No. 96-817, 96th Congressional and Administrative News, III, 410, 705-706, (Italics supplied).


7
The language of the statute intended to effectuate this intention [42 U.S.C. Sec. 8624(f) ] reads:


8
Notwithstanding any other provision of law the amount of any home energy assistance payments or allowances provided to an eligible household under this subchapter shall not be considered income or resources of such household (or any member thereof) for any purpose under any Federal or State law, including any law relating to taxation, food stamps, public assistance, or welfare programs.1


9
Based upon the appearance of the words "income or resources" in that provision, the Secretary constructs a plausible parallel to income tax law distinguishing that phrase from "deductions."    The Secretary contends that since energy expenses are not counted as income but merely disallowed as deductions, he is not contravening the policy established by Congress.  But the bottom line controlling the amount of benefits is the same whether income is increased or deductions decreased.2   In either case the recipient's grant is diminished, contrary to the intent of Congress.


10
Hence, while the Secretary's method of calculation might be regarded as technical compliance with the wording of the statute because the energy assistance payment is not treated as "income," nevertheless the Secretary effectively succeeds in diminishing the food stamp recipient's benefits by eliminating the "deduction" of energy expenses as a part of shelter costs allowed under 7 U.S.C.A. Sec. 2014(e) in determining eligibility for and the amount of food stamp benefits.


11
This method of calculation clearly contradicts the intention of the framers of the energy assistance legislation as set forth above in the quotation from the Conference Report.  The order of the District Court requiring inclusion of energy expenses paid directly to the supplier in the excess shelter cost deduction in computing food stamp eligibility and the allotment to which recipients are entitled is


12
Affirmed.



*
 The Hon. Edward Dumbauld, Senior United States District Judge for the Western District of Pennsylvania, sitting by designation


1
 This provision, found in the Act of August 13, 1981, 95 Stat. 896, re-enacts a substantially identical provision in the Act of April 2, 1980, 94 Stat. 299, 42 U.S.C. Sec. 8612(c)


2
 One is reminded of Chief Justice Taft's comment in Adkins v. Children's Hospital, 261 U.S. 525, 564, 43 S.Ct. 394, 403, 67 L.Ed. 785 (1923), rejecting a distinction between minimum wage and maximum hour legislation, that "One is the multiplier and the other the multiplicand."